DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/30/2020 has been entered. Claims 2, 8 and 9 were cancelled. Claims 1, 3-7, 10-21 remain pending in the application. Claims 15-20 are withdrawn from consideration as non-elected claims. Claims 1, 3-7, 10-14 are no longer withdrawn from consideration as the amended claims are no longer directed to non-elected species. Applicant’s amendments to the Claims have overcome each and every objection and 112(a) rejections.  
Response to Arguments
Applicant’s arguments, see remarks, filed on 11/30/2020 with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner specifically acknowledges that the cited references “Automated Fiber Placement – Wind Turbine” by CGTech and “Automated Fiber Placement” by Automated Dynamics do not explicitly teach additively printing and depositing, via an extruder of a 3-D printer, liquid thermoplastic material or liquid thermoset material”.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hauber (U.S. Pre-Grant Publication No. 2018/0154591). Hauber teaches the automated fiber placement technique is a printing technique (paragraph [0004]) and uses thermoplastic tape heated above its melting temperature, i.e., in a liquid state (paragraph [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Automated Fiber Placement – Wind Turbine” by CGTech in view of Hauber (U.S. Pre-Grant Publication No. 2018/0154591).

As per claim 21, CGTech discloses a method for manufacturing a rotor blade panel of a wind turbine, the method comprising: providing one or more fiber-reinforced outer skins (printing the outermost layer shown in black; 0:06-0:14; see attached screenshot at 0:09 below); 

    PNG
    media_image1.png
    732
    1290
    media_image1.png
    Greyscale

Screenshot at 0:09

(the AFP device printing and depositing material additively), a fiber material layer-by-layer onto an inner surface of the one or more fiber reinforced outer skins to form at least one 3-D reinforcement structure thereon, thereby forming the rotor blade panel (AFP device depositing fiber material layer-by-layer into a 3-D reinforced structure on the lack outer skin layer (pre-formed reinforced outer skin); 0:14-0:55; see screenshot at 0:22 below), 

    PNG
    media_image2.png
    728
    1286
    media_image2.png
    Greyscale

Screenshot at 0:22

the reinforcement structure varying in height along a contour of the inner surface of the one or more fiber-reinforced outer skins (the number of layers applied on the outer skin varies along the contour, i.e., varying in thickness; 0:14-0:56; see screenshot at 0:56).  

    PNG
    media_image3.png
    727
    1292
    media_image3.png
    Greyscale

Screenshot at 0:56

CGTech does not explicitly disclose wherein the one or more fiber-reinforced outer skins is constructed of a thermoplastic material or a thermoset material and 3-D printer deposits liquid thermoplastic material or liquid thermoset material wherein the liquid thermoplastic material or the liquid thermoset material of the reinforcement structure solidifies and bonds to the one or more outer skins.
Hauber is an analogous prior art in that it teaches automated fiber placement (AFP) similar to the technique used by CGTech. Hauber teaches wherein the one or more fiber-reinforced outer skins is constructed of a thermoplastic material or a thermoset material and 3-D printer deposits liquid thermoplastic material or liquid thermoset material (fiber reinforced thermoplastic tape is heated above its melt temperature (in liquid state), i.e., both the outer most layer 214 and inner layers 216 made from liquid thermoplastic material; [paragraph [0021]) wherein the liquid thermoplastic material or the liquid thermoset material of the reinforcement structure solidifies and bonds to the one or more outer skins (the tape cools and bonding is formed; paragraph [0021]). Hauber also teaches the automated fiber placement is a printing method (paragraph [0004]).
Hauber teaches that the automated fiber placement using thermoplastic material by heating, cooling provides higher quality structures (paragraph [0021]). Therefore, in order to improve the structural quality and bonding, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify CGTech’s AFP apparatus to use Hauber’s thermoplastic tape for both the outer most layer and the subsequent inner layers from the teachings of Hauber, because as Hauber teaches, this improves bonding and provides higher quality structures (paragraph [0021]).


Allowable Subject Matter
Claims 1, 3-7 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 contains allowable subject matter because there is no motivation to combine the prior arts of record to do both 1) providing one or more generally flat fiber-reinforced outer skins and 2) printing and depositing, via a three-dimensional printer liquid thermoplastic material or liquid thermoset material onto an inner surface of the one or more fiber reinforced outer skins.
In the closest prior art, Sutton (U.S. Pre-Grant Publication No. 2014/0109365) teaches a method of manufacturing a rotor blade panel of a wind turbine, the method comprising: providing one or more generally flat fiber-reinforced outer skins (flat first material strip 144 shown; figure 3); forcing the one or more generally flat fiber-reinforced outer skins into a desired shape corresponding to a contour of an outer surface of the rotor blad(first material strip 144 pressed into abutment with first concavity 134; figure 4; paragraph [0036]). Sutton does not disclose printing and depositing, via a three-dimensional (3-D) printer, liquid 
In another prior art, Hauber (U.S. Pre-Grant Publication No. 2018/0154591) teaches a method for manufacturing a rotor blade panel of a wind turbine, the method comprising: providing one or more fiber-reinforced outer skins (taper layer 214; figure 2A), the one or more fiber-reinforced outer skins constructed of a thermoplastic material or a thermoset material (fiber tape comprising thermoplastic; paragraph [0021]); printing and depositing, via a three-dimensional (3-D) printer (printing using AFP; paragraph [0004]), liquid thermoplastic material (the tape is heated above its melt temperature; paragraph [0021]) or liquid thermoset material onto an inner surface of the one or more fiber-reinforced outer skins to form at least one 3-D  reinforcement structure (as shown; figure 2B), wherein the liquid thermoplastic material or the liquid thermoset material solidifies (cooling; paragraph [0046]) and bonds to the one or more outer skins as the reinforcement structure is being deposited (bonding between plies of tape; paragraph [0045]), and maintaining the one or more fiber-reinforced outer skins in the desired shape during printing and depositing such that when the one or more fiber-reinforced outer skins with the reinforcement structure printed thereto is released, the one or more fiber-reinforced outer skins retain the desired shape in at least areas where the reinforcement structure is printed (additional layers of tape is pressed on outer layer of tape 214 abutting mold 212, i.e., the outer layer forming the fiber-reinforced outer skin retains the shape of the mold; figure 2A).
However, Hauber does not teach wherein the fiber-reinforced outer skin is flat fiber-reinforced outer skin and forcing the one or more generally flat fiber-reinforced outer skins into a desired shape corresponding to a contour of an outer surface of the rotor blade (it is noted that the tape used in Hauber is not an outer skin for the blade but the layer of the tape from successive applications of the tape is the fiber-reinforced outer skin; during application, the tape being released is deformed by compaction roller and therefore there never is a moment when a flat fiber-reinforced outer skin is formed).
In summary, Sutton teaches a method of making by layering plies of flat material and Hauber teaches a method of making by 3-D printing fiber tape material in layers. Both teaches different approaches and there is no prior art combining those two different methods. The claimed invention requires 1) providing the outer skin from a flat material and then 2) providing subsequent inner layers from via 3-D printing. There is no prior art of record that combines those two methods. There also isn’t a motivation to combine the two methods. For these reasons, it would not have been obvious to one of ordinary skill in the art to modify the prior arts of record to create the claimed invention. 

Claims 3-7 and 10-14 are also allowed by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745